UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

)
CHARLES W. RAMSEY, JR., )
)
Petitioner, )
)
v. )
) Criminal No. 95-0326 (PLF)
UNITED STATES PAROLE COMMISSION, )
)
Respondent. )
____)
ORDER

 

For the reasons set forth in a separate Opinion issued this same day, it is hereby

ORDERED that Petitioner’s petition for a writ of habeas corpus pursuant to 28
U.S.C. § 2241 is DENIED; it is

FURTHER ORDERED that the Clerk of the Court shall amend the judgment of
conviction of December 17, 2004 to reﬂect the fact that Mr. Ramsey was convicted of an offense
involving powder cocaine, not cocaine base or crack; and it is

FURTHER ORDERED that this case is dismissed with prejudice from the docket
ofthis Court. This is a ﬁnal appealable order. m FED. R. APP. 4(a).

SO ORDERED.

/s/
PAUL L. FRIEDMAN
United States District Judge

 

DATE: March 4, 20 [5